DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Preliminary Amendment, filed 30 July 2020, the status of the claims is as follows:
Claims 38-55 are new; and
Claims 1-37 are cancelled.
Claim Objections
3.	Claims 54 and 55 (second set) are objected to because of the following informalities:  Two sets of claims 54 and 55 appear in the claims, and the second set of claims 54 and 55 should be renumbered as claims 56 and 57, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation "the insertion device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobroff et al., U.S. Patent Application Publication No. 2002/0022855 A1 (“Bobroff”), in view of Funderburk et al, U.S. Patent Application Publication No. 2004/0133164 A1 (“Funderburk”).
As to Claim 38, Bobroff teaches the following:
A sensor insertion assembly (“insertion device”, not labeled) (see “As shown in the drawings for purposes of illustration, the invention is embodied in an insertion device for insertion sets such as an infusion set, sensor set, medical device, or the like.” in para. [0090]), comprising:
a housing (“housing”) 20 (see “As shown best in FIG. 4 with respect to an insertion set 14 for infusing medical fluids to a patient, the insertion needle 12 is connected to a hub 18 at a rear or proximal end thereof, and protrudes through a housing 20 of the insertion set 14, wherein the housing 20 defines an internal chamber (not shown) for receiving medication via infusion tubing 22.” in para. [0094], and fig. 4) comprising a shuttle (“plunger 30 (or carrier body)”) 30/1012 (see “In general terms, as shown in one preferred form is FIGS. 1-5, the injector 10 comprises a cylindrical forward barrel 28 (or device housing) having a plunger 30 (or carrier body) mounted therein for longitudinal sliding movement within a hollow bore between a forward advanced position (FIG. 5) and a rearward retracted position (FIG. 9).” in para. [0096]) coupled insertion needle”) 12 (see “As shown in the exemplary drawings, an injector (or insertion device) in accordance with a first embodiment of the present invention is referred to generally by the reference numeral 10 is provided for quick and easy transcutaneous placement of a medical needle, particularly such as an insertion needle 12 of the type provided with a subcutaneous insertion set 14 as depicted in FIGS. 4 and 7.” in para. [0092]);
a drive mechanism (“trigger actuator assembly”) 34/1016 configured to move the shuttle 30/1012 in a distal direction toward a skin surface of a user (“As soon as the trigger fingers 58 thus release from engagement with the shoulder 70 on the support cap 60, the drive spring 36 translates the plunger 30 with the insertion set 14 thereon with a rapid and controlled force and speed toward the advanced position, resulting in transcutaneous placement of the needle 12 and cannula 26, as viewed in FIG. 15.”, see para. [0102]), wherein the drive mechanism 34 comprises a windable spring (“drive spring”) 36/1002 (see “The drive spring 36 comprises a coil spring positioned about the drive stem 54 on the plunger 30 and reacts between a rearward face 64 of the plunger head 32, and a shoulder 66 on the support cap 60.” in para. [0100]);
…
force changing mechanism”) 1000 coupled with the drive mechanism 1016, the control mechanism 1000 configured to be operated to cause the windable spring 1002 to release stored potential energy (“As shown in FIG. 48a, a force changing mechanism 1000 having a spring 1002 enclosed in a sealed compartment 1004 is used with a set (or adjustable) orifice 1006 to allow equalization of internal and ambient pressures during the insertion stroke of the insertion device. The sealed compartment 1004 includes sealing O-rings 1008 and 1010 to seal the sealed compartment 1004. The O-ring 1008 seals the insertion set carrier body 1012, and the O-ring 1010 seals the actuator housing 1014 (which contains the orifice 1006) of the force generating mechanism 1000. The force changing mechanism 1000 may be activated by, for example, a trigger 1016 that is biased by a spring 1018 to close off the orifice 1006 until depressed. The limiting flow through the office 1006 acts as a dampening force, counteracting the spring force from the spring 1002, thereby allowing control of insertion speed and force. The orifice size can be adjustably attained through a number of approaches, such as bearing 1020 and spring 1022 that blocks the orifice 1006 and resists air flow based on the tension of the spring 1022 on the bearing 1020 (see FIG. 48b); while presenting a lower resistance during retraction as the air contained in the sealed compartment 1004 is compressed, forcing bearing 1020 against spring 1022 to unseat the bearing 1022 from ”, see para. [0105]); and 
a ratchet and lock mechanism (“locking mechanism”) 920 coupled with the drive mechanism 34/1016 (see figs. 53(a)-(d)), the ratchet and lock mechanism 920 configured to affect a movement of the drive mechanism 34/1016 (see “A locking mechanism 920 for use with the insertion device 900 is shown in FIGS. 53(a)-(d). The locking mechanism 920 is used to secure an insertion set 950 to the receiving end 912 of the carrier body 904. In particular embodiments, the locking mechanism 920 includes a lever arm 922 having teeth 924. The lever arm 922 of the locking mechanism 920 is coupled to the receiving end 912 of the carrier body 904 and is biased in a locking position by a spring 926 coupled between the lever arm 922 and the receiving end 912 of the carrier body 904.” in para. [0136]; and see “After securing the insertion set 950 in the insertion device 900, the user pushes the carrier body 904 of the insertion device 900 ” in para. [0040]).
Bobroff does not teach the following:
a retraction mechanism configured to move the shuttle in a proximal direction away from the skin surface, wherein the retraction mechanism comprises a compression spring;…
However, Funderburk teaches the following:
a retraction mechanism (“retraction mechanism”, not labeled) (see para. [0008]) configured to move a shuttle (“shuttle”) 338 in a proximal direction away from the skin surface, wherein the retraction mechanism 342 comprises a compression spring 342 (“Referring again to FIG. 21, retraction spring 342 will return shuttle 338 to the neutral position as shown after firing, but without sensor 314 which remains inserted in patient's skin (not still in introducer 340 as shown here.) Drive spring 336 is preferably designed to be stiffer than ”, see para. [0111]; and see fig. 21).
Thus, it would have been obvious for one of ordinary skill in the art at the time the present application was effectively filed to modify Bobroff’s sensor insertion assembly (“insertion device”) to have Funderburk’s retraction mechanism (“retraction mechanism”) in order to “remov[e] the introducer while leaving the sensor within the patient” (see Funderburk, para. [0008]).  Furthermore, both Bobroff and Funderburk are within the same field of endeavor, which is in vivo monitoring of an analyte using subcutaneously implantable sensor (see Bobroff, para. [0093]; and see Funderburk, para. [0002]).
As to Claim 39, Bobroff teaches the following:
wherein the control mechanism 1000 is further configured to vary a driving force of the windable spring 1002 over a continuous range of settings (see para. [0105]).
As to Claim 40, Bobroff teaches the following:
wherein the control mechanism 1000 is further configured to alternately set a driving force of the windable spring 1002 to one of a plurality of discrete settings (see para. [0105]).
As to Claim 41, Bobroff teaches the following:
wherein the control mechanism 1000 is solely mechanical (fig. 48a illustrate the mechanical components of control mechanism (“force changing mechanism”) 1000).
As to Claim 42, Bobroff teaches the following:
wherein the control mechanism 1000 comprises a knob (“trigger-type actuator”) 134 configured to be twisted by the user such that twisting of the knob 134 varies a driving force of the windable spring 1002 (see para. [0113]-[0115]).
As to Claim 43, Bobroff teaches the following:
wherein the control mechanism 1000 comprises a thumbwheel (“trigger-type actuator”) 134 configured to be turned by the user such that turning of the thumbwheel 134 varies a driving force of the windable spring 1002 (see para. [0113]-[0115]).
As to Claim 44, Bobroff teaches the following:
wherein the control mechanism 1000 comprises a threaded rod (“tapered valve plug”) 1028 (see para. [0105]).
As to Claim 45, Bobroff teaches the following:
wherein the control mechanism 1000 comprises a component (“pins”) 1006 configured to be set to one of a plurality of discrete, alternate shuttle 1012 orientations by the user, wherein each shuttle 1012 orientation varies a driving force of the windable spring (see para. [0143]).
As to Claim 46, Bobroff teaches the following:
wherein the windable spring 1002 is a torsion spring (see para. [0100]).
As to Claim 47, Bobroff teaches the following:
wherein the drive mechanism 1000 is coupled with a first portion of the shuttle 1012 (see fig. 48a).
As to Claim 48, Funderburk teaches the following:

As to Claim 49, Bobroff teaches the following:
A method of inserting at least a portion of an analyte sensor in a user (see “As shown in the drawings for purposes of illustration, the invention is embodied in an insertion device for insertion sets such as an infusion set, sensor set, medical device, or the like.” in para. [0090]), the method comprising:
operating a control mechanism (“force changing mechanism”) 1000 of a sensor insertion assembly (“insertion device”, not labeled, see para. [0090]) to vary a load of a windable spring (“drive spring”) 36/1002 (see “The drive spring 36 comprises a coil spring positioned about the drive stem 54 on the plunger 30 and reacts between a rearward face 64 of the plunger head 32, and a shoulder 66 on the support cap 60.” in para. [0100]) of a drive mechanism 1000 while maintaining a shuttle (“plunger 30 (or carrier body)”) 30/1012 of the sensor insertion assembly in a stationary position (see “In general terms, as shown in one preferred form is FIGS. 1-5, the injector 10 comprises a cylindrical forward barrel 28 (or device housing) having a plunger 30 (or carrier body) mounted therein for longitudinal sliding movement within a hollow bore between a forward advanced position (FIG. 5) and a rearward retracted position (FIG. 9).” in para. [0096]), 
locking mechanism”) 920 coupled with the drive mechanism 1000 (see figs. 53(a)-(d));
placing the sensor insertion assembly against a skin surface (see figs. 1 and fig. 51(c); and see “Next, the user selects an insertion angle for the insertion set 950, by placing the angled end 910 of the device housing 902 of the insertion device 900 against the skin and rotating the device housing 902 about the patient's skin (see FIGS. 51(c) and 52(a)-(f)) until an insertion angle is selected.” in para. [0141]);
firing the at least a portion of the analyte sensor into a skin surface of the user by using the control mechanism 1000 to release potential energy stored in the windable spring 1002 (“As shown in FIG. 48a, a force changing mechanism 1000 having a spring 1002 enclosed in a sealed compartment 1004 is used with a set (or adjustable) orifice 1006 to allow equalization of internal and ambient pressures during the insertion stroke of the insertion device. The sealed compartment 1004 includes sealing O-rings 1008 and 1010 to seal the sealed compartment 1004. The O-ring 1008 seals the insertion set carrier body 1012, and the O-ring 1010 seals the actuator housing 1014 (which contains the orifice 1006) of the force generating mechanism 1000. The force changing mechanism 1000 may be activated by, for example, a trigger 1016 that is biased by a spring 1018 to close off the orifice 1006 until depressed. The ”, see para. [0105]); and …
Bobroff does not teach the following:
retracting the shuttle to a location within the sensor insertion assembly by releasing potential energy stored in a compression spring.
However, Funderburk teaches the following:
retraction mechanism”, not labeled, see para. [0008]) a shuttle (“shuttle”) 338 to a location within the sensor insertion assembly by releasing potential energy stored in a compression spring 342 (“Referring again to FIG. 21, retraction spring 342 will return shuttle 338 to the neutral position as shown after firing, but without sensor 314 which remains inserted in patient's skin (not still in introducer 340 as shown here.) Drive spring 336 is preferably designed to be stiffer than retraction spring 342 so that shuttle 338 oscillations are quickly dampened out, and so introducer sharp 340 does not return to sensor 314 or the patient to cause injury.”, see para. [0111]; and see fig. 21).
Thus, it would have been obvious for one of ordinary skill in the art at the time the present application was effectively filed to modify Bobroff’s sensor insertion assembly (“insertion device”) to have Funderburk’s rectracting of the shuttle (using “retraction mechanism”) in order to “remov[e] the introducer while leaving the sensor within the patient” (see Funderburk, para. [0008]).  Furthermore, both Bobroff and Funderburk are within the same field of endeavor, which is in vivo monitoring of an analyte using subcutaneously implantable sensor (see Bobroff, para. [0093]; and see Funderburk, para. [0002]).
As to Claim 50, Bobroff teaches the following:
wherein operating the control mechanism 100 on the insertion device is performed before placing the sensor insertion assembly against a skin layer (see para. [0105]).
As to Claim 51, Bobroff teaches the following:
wherein firing the at least a portion of the analyte sensor into the skin surface comprises depressing an actuator button (“trigger button”) 38 of the control mechanism (see para. [0101]-[0102]).
As to Claim 52, Bobroff teaches the following:
deactivating a safety mechanism (“lock ring”) 78 before depressing the actuator button 38 (see para. [0102]-[0103]).
As to Claim 53, Bobroff teaches the following:
wherein firing the at least a portion of the analyte sensor into the skin surface further comprises displacing the control mechanism 1000 to one of a plurality of discrete settings (see para. [0105]).
As to Claim 54, Bobroff teaches the following:
wherein the control mechanism 1000 is solely mechanical (fig. 48a illustrate the mechanical components of control mechanism (“force changing mechanism”) 1000).
As to Claim 55, Bobroff teaches the following:
wherein the control mechanism 1000 comprises a knob (“trigger-type actuator”) 134 configured to be twisted by the user such that twisting of the knob 134 varies the potential energy stored in the windable spring 1002 (see para. [0113]-[0115]).
As to Claim 54, Bobroff teaches the following:
wherein the control mechanism 1000 comprises a thumbwheel (“trigger-type actuator”) 134 configured to be turned by the user such that turning of the 
As to Claim 55, Bobroff teaches the following:
wherein the windable spring 36 comprises a torsion spring (see para. [0100]).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        02/11/2021